— Judgment unanimously affirmed. Memorandum: On appeal from a judgment entered upon a jury verdict convicting him of first degree robbery and related crimes, defendant raises several claims, none of which requires reversal. Addressing the issues raised in defendant’s pro se brief first, we find that his claim of prosecutorial misconduct was not preserved for our review (see, People v Nuccie, 57 NY2d 818) and we decline to reach it in the interest of justice. Defendant’s claim of ineffective assistance of counsel lacks merit because on our review of the record it is clear that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Defendant’s disagreement with defense counsel’s strategies and tactics does not render the assistance of trial counsel ineffective (see, People v Rivera, 71 NY2d 705, 708-709; People v Benn, 68 NY2d 941).
The claims raised by assigned counsel regarding improper bolstering and the court’s excessive questioning of an alibi witness were not preserved for appellate review and lack merit in any event. The police officer’s testimony regarding the photo array was at defendant’s behest. The court’s questioning of Ms. Woods was justified and did not prejudice the defendant (cf., People v Jacobsen, 140 AD2d 938). Addressing assigned counsel’s remaining claims, we find that the court’s Sandoval ruling was not an abuse of discretion and that defendant’s sentence is not excessive. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — robbery, first degree, and other charges.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.